Citation Nr: 0515175	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  01-03 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for fibromyalgia, either on 
a direct or secondary basis.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to October 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas (RO), which denied direct service 
connection for fibromyalgia.   

As discussed in more detail below, the RO addressed the claim 
as being a claim for direct service connection only.  
However, based on a medical opinion in the record, a claim 
for secondary service connection is also raised.  To ensure 
that the veteran's claim has been fully addressed, the Board 
has recharacterized the issue on appeal as shown above.  See, 
e.g., Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) 
(VA's duty to assist attaches to the investigation of all 
possible in-service causes of the claimed condition).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.

The Board notes the veteran had previously perfected an 
appeal to the Board concerning entitlement to a higher 
disability rating for headaches.  However, a March 2005 
rating decision granted a 100 percent rating for this 
condition retroactive to date of claim in February 1997.  
Since this was a full grant of the benefit sought on appeal, 
it is no longer before the Board.


REMAND

Service medical records do not show that the veteran was seen 
for any complaints, injuries or treatment considered at the 
time to be related to fibromyalgia.  There are no complaints 
of widespread pain or fatigue.  Service medical records do 
show treatment for low back and bilateral knee complaints 
which were assessed as unrelated musculoskeletal 
symptomatology involving the low back and knees.  Service 
medical records also show periodic complaints of headaches in 
service, and the veteran is service-connected for migraine 
headaches.  

The report of a February 1987 VA neurological examination 
shows that the veteran reported complaints regarding 
headaches, and the report contains a diagnosis of 
myofibrositic headaches (a diagnosis which may appear 
suggestive of an association with the current diagnosis of 
fibromyalgia).  However, subsequently in a December 1999 VA 
neurological examination, the veteran's headache disorder was 
diagnosed as migraine headaches.  During that examination, 
the examiner commented that there was no such diagnosis as 
myofibrocytic headache, and that this is a meaningless term.  
That examiner indicated that a rheumatology consultation 
would be obtained to determine whether the veteran met the 
diagnostic criteria for fibromyalgia.

A VA rheumatology consultation report dated in January 2000 
noted a history of migraine, major depressive disorder, 
generalized aching, and sleeping poorly.  After examination, 
the report contains an impression of typical fibromyalgia 
associated with major depressive disorder and migraine 
headaches.

The report of a VA rheumatology examination is dated on the 
same day in January 2000 as the consultation report.  That 
examination report contains impressions of (1) depression, 
(2) fibromyalgia syndrome, and (3) migraine headaches.  The 
examiner commented that he agreed that the veteran does have 
fibromyalgia, and he opined that there was no evidence that 
this was a service connected disorder.  

The January 2000 VA rheumatology consultation report contains 
an impression indicating that the diagnosed fibromyalgia was 
associated with the veteran's service-connected migraine 
headaches.  To the extent that this indicates a nexus between 
the veteran's fibromyalgia and the service-connected disorder 
of migraine headaches, the opinion appears to contradict the 
opinion given in the January 2000 VA rheumatology examination 
report, in which the examiner opined that there was no 
evidence that the fibromyalgia was a service connected 
disorder.  

First, it must be noted that the determination whether a 
disorder is "service-connected" is a legal question, not a 
medical one.  Second, there is no evidence that either 
rheumatology examiners had present and reviewed the veteran's 
claims file.  A review of her service medical records may be 
important in determining the onset and etiology of her 
fibromyalgia, considering the complaints reflected therein.  
Clarification is necessary in order to harmonize these 
apparently contradictory opinions with respect to the issue 
of nexus and to afford the veteran full consideration of her 
claim.

In view of the foregoing, the Board finds that after 
obtaining any additional records, a review of the medical 
record and a contemporaneous and thorough VA examination, 
should be conducted to determine the nature and etiology of 
any fibromyalgia.  Such examinations and opinions would be 
instructive with regard to the appropriate disposition of the 
claim under appellate review.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993); see also, Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Moreover, since the evidence raises the question of secondary 
service connection, the RO must consider this part of the 
claim in the first instance.  This also means the veteran 
must be provided notice of what evidence is needed to 
substantiate such a claim pursuant to the duty-to-notify 
provisions enacted by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) 
[codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 
(West 2002)].  The VCAA letter sent in January2005 concerned 
direct service connection claims, not secondary service 
connection claims.  The evidence needed to substantiate such 
claims differs significantly.  

Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:

1.  Provide to the veteran all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), with respect 
to the secondary service connection part 
of the claim on appeal.  Any notice 
given, or action taken thereafter, must 
comply with current, controlling legal 
guidance.  

2.  The RO should arrange for the 
appellant to undergo rheumatology 
examination to determine the nature and 
etiology of any fibromyalgia syndrome.  
The examiner should review the claims 
folder in conjunction with the 
examination, and this fact should be so 
indicated in the examination report.  

All studies deemed appropriate in the 
medical opinion should be performed; and, 
all findings should be set forth in 
detail.  The rationale for any opinion 
expressed should be included in the 
examination report.  If the examiner 
determines that it is not feasible to 
respond to any of the inquiries below, 
the examiner should explain why it is not 
feasible to respond.  

After reviewing the available medical 
records and examining the appellant, the 
examiner should render comments 
specifically addressing the following 
question: If a fibromyalgia syndrome is 
diagnosed, and based upon an assessment 
of the entire record, is it at least as 
likely as not (probability of 50 percent 
or better) that such disorder is (1) the 
result of, or was increased by, injury or 
disease incurred during active service, 
or (2) proximately due to or the result 
of a service connected disability, 
including migraine headaches.  

In this connection, with respect to 
whether any fibromyalgia is linked to 
service or service-connected disability, 
the examiner should comment on opinions 
contained in the January 2000 VA 
rheumatology consultation report and  
January 2000 VA rheumatology (C&P) 
examination. 

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should adjudicate the claim for service 
connection for fibromyalgia.  If a 
determination remains unfavorable to the 
appellant, she and her representative, if 
she has one, should be furnished a 
supplemental statement of the case, and 
be afforded the applicable time period in 
which to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop the claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of her claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  


	                  
_________________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


